DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on 07/19/2021 have been fully considered but they are not persuasive.
Applicant’s Argument: Applicant argues that there is no reason to modify Chen to transmit a one-way delay from a cable modem back to a CMTS, because in Chen’s system the CMTS has no need of that information.
Examiner’s Response: Examiner respectfully disagrees. Examiner asserts that 
as to claim 1, Chen discloses a method implemented in a cable modem synchronized to a time source (see paragraphs 0066-0067, clock of the cable modem has been interpreted as a time source that cable modem has been synchronized to), the method comprising: receiving, a message having a time stamp (see paragraph 0067, “a reference time stamp” received from CMTS 110) specifying a send time (see paragraph 0067), from an upstream sending device (i.e., the CMTS device) in a network (see paragraph 0034 and Fig. 7) and based on a reference source (see paragraph 0067, the clock of the CMTS has been interpreted as a reference source), and using the time source to determine a receive time at the cable modem (see paragraph 0067, the time at the cable modem is based on the clock of the cable modem); and calculating, a one-way delay from the sending device to the cable modem using the send time and the receive time (see paragraph 0067, the “transmission time from the CMTS 110 to the  Chen discloses all the subject matters claimed in claim 1, except for sending, the value of the one-way delay to an upstream network device. Dolgov, in the same field of endeavor, discloses a communication system comprising a transmitter and a receiver (see the abstract). Dolgov further discloses that the receiver calculates a one-way transmission delay by calculating the difference in time between the transmission time stamp indicated in the received signal and the reception time stamp applied by the receiver (see paragraph 0063). The receiver may subsequently communicate the calculated one-way transmission delay back to the transmitter so it can be recorded in a memory (see paragraph 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen as suggested by Dolgov and send the one-way delay back to the upstream network device (i.e., the CMTS) in order to communicate the amount of the delay with the network device and potentially make adjustments in future transmissions to compensate for the amount of delay. In response to Applicant’s argument regarding the motivation, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen as  Making adjustments by the transmitter, based on the timing information received from the receiver, is well-known in the art. Therefore Applicant’s argument is not persuasive.
Since no Terminal Disclaimer has been filed, all the Double Patenting rejections cited in the previous Final Office Action have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632